Citation Nr: 0704183	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder, variously described, to include as 
secondary to a neuropsychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for a 
neuropsychiatric disability and a stomach disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 1953, the RO denied service connection for a 
neuropsychiatric disease and for peptic ulcers.  The veteran 
was notified of this decision by a letter dated July 31, 
1953, and did not appeal.  

2.  Evidence received since the July 1953 RO denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.
CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of entitlement to service connection for a 
neuropsychiatric disease and for a stomach disorder, 
variously described, and therefore, the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1953, the RO denied entitlement to service connection 
for a neuropsychiatric disease and for peptic ulcers; later 
that month, the veteran was informed of his appellate rights 
by letter.  The veteran did not appeal this decision.  
Therefore, this decision is final.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen 
these claims in March 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the appellant's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

In July 1953, the appellant's claim of service connection for 
a neuropsychiatric disability was denied because a chronic 
condition was not shown in service, and it was not shown that 
a psychiatric condition was caused by injury or disease in 
service.  The claim of service connection for a stomach 
disorder was denied because a chronic condition was not shown 
in the service, and it was not shown that a current condition 
was caused by injury or disease in service.  

After a review of the evidence submitted subsequent to the 
July 1953 rating decision, the Board has determined that new 
and material evidence has been submitted to reopen both of 
the appellant's claims.  Of particular interest is the 
appellant's September 2006 hearing testimony in which he 
stated that a VA doctor and a nurse who have reviewed his 
service medical records have indicated the appellant's 
current anxiety disorder may be related to a condition for 
which he was treated in service.  His testimony also suggests 
that the stomach disorder may be related to the 
neuropsychiatric disability.  This evidence is new in that it 
has not previously been considered by VA.  It is material in 
that it is relevant to establishing the elements that were 
the bases of the July 1953 denial of the appellant's claims.  
Therefore, the evidence received subsequent to the July 1953 
rating decision is new and material and the appellant's 
claims of entitlement to service connection for a 
neuropsychiatric disability and for a stomach disorder are 
reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  

Because the appellant has presented new and material evidence 
to reopen his claims, the Board finds any deficiency with 
regard to the new and material evidence notification 
requirements to be moot.    





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a neuropsychiatric 
disability is reopened; to this extent only, the appeal is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a stomach disorder, 
variously described, is reopened; to this extent only, the 
appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  VA 
medical records reflect that the appellant is currently being 
treated for anxiety, and a September 2003 mental health 
evaluation diagnoses panic disorder without agoraphobia.  
Moreover, the appellant's service medical records indicate 
the appellant was treated for anxiety several times in early 
1952.  The Board believes a VA examination to determine 
whether there is a link between the in-service condition and 
the current disability is warranted.

It is further noted that the claim of service connection for 
a stomach disorder, variously described, is inextricably 
intertwined with the issue of service connection for a 
neuropsychiatric disability.  As such, it is remanded pending 
resolution of the neuropsychiatric claim.  See Holland v. 
Brown, 6 Vet. App. 443 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records, to include any remaining 
outstanding records from the VA facility 
in Painesville, Ohio, and associate them 
with the claims file.  If these records do 
not exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

2.  The appellant must be afforded VA 
examinations to determine the etiology of 
any neuropsychiatric disorder and stomach 
disorder found.  The appellant's entire 
claims file must be made available and 
reviewed by each appropriate VA examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  

Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current neuropsychiatric disability had 
its onset during active service or is 
related to any in-service disease or 
injury.  

Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current stomach disability had its onset 
during active service or is related to any 
in-service disease or injury, to include 
as secondary to any neuropsychiatric 
disability.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If an issue on 
appeal continues to be denied, the 
appellant and his representative must be 
provided a Supplemental Statement of the 
Case.  The appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


